      Case 19-70033-JAD                      Doc        Filed 08/13/21 Entered 08/13/21 12:59:39                       Desc Main
                                                        Document      Page 1 of 2
 Fill in this information to identify the case:


   Debtor 1    Linda J. Noland aka Linda Jean Noland

   Debtor 2 Steven J. Noland aka Steven James Noland, Sr. aka Steven Noland, Sr.
   (Spouse, if filing)

   United States Bankruptcy Court for the WESTERN District of Pennsylvania


   Case number 19-70033 JAD




Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                             12/16

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy
filing that you assert are recoverable against the debtor or against the debtor's principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.



 Name of creditor: COMMUNITY LOAN SERVICING, LLC                                          Court claim no. (if known): 21                     _


 Last 4 digits of any number you use to
 identify the debtor’s account: 1193
 Does this notice supplement a prior notice of postpetition fees,
 Expenses, and charges?
 No
 Yes.       Date of the last notice:      /      /

 Part 1:      Itemize Postpetition Fees, Expenses, and Charges

 Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any
 escrow account disbursements or any amounts previously itemized in a notice filed in this case or ruled on by the bankruptcy court.
 If the court has previously approved an amount, indicate that approval in parentheses after the date the amount was incurred.
      Description                                                Dates incurred                                       Amount

  1. Late charges                                                                                                      (1)   $
  2. Non-sufficient funds (NSF) fees                                                                                   (2)   $
  3. Attorney fees                                                                                                     (3)   $
  4. Filing fees and court costs                                                                                       (4)   $
  5. Bankruptcy/Proof of claim fees                                                                                    (5)   $
  6. Appraisal/Broker’s price opinion fees                                                                             (6)   $
  7. Property inspection fees                                                                                          (7)   $
  8. Tax advances (non-escrow) : School District Taxes                       08/03/2021                                (8)   $ 302.39
  9. Insurance advances (non-escrow)                                                                                   (9)   $
 10. Property preservation expenses. Specify:                                                                         (10)   $
 11. Other. Specify:                                                                                                  (11)   $
 12. Other. Specify:                                                                                                  (12)   $
 13. Other. Specify:                                                                                                  (13)   $
 14. Other. Specify:                                                                                                  (14)   $


 The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
 See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.


Official Form 410S2                             Notice of Postpetition Mortgage Fees, Expenses, and Charges                         page 1
                                                                                                                                   248
       Case 19-70033-JAD                              Doc            Filed 08/13/21 Entered 08/13/21 12:59:39                              Desc Main
                                                                     Document      Page 2 of 2

              Linda J. Noland, and Steven J. Noland
Debtor 1                                                                                   _       Case number (if known) 19-70033 JAD
                    First Name          Middle Name         Last Name




 Part 2:       Sign Here


  The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
  telephone number.
  Check the appropriate box.

  
   I am the creditor.
  I am the creditor’s authorized agent.


  I declare under penalty of perjury that the information provided in this claim is true and correct to the best
  of my knowledge, information, and reasonable belief.


                            /s/ Maria Miksich                                                           Date August 09, 2021
                                 Signature




           Print:                Maria Miksich        ATT ID: 319383                               _       Title   Attorney for Creditor
                                 First Name                      Middle Name         Last Name



           Company               KML Law Group, P.C.                                               _



           Address               701                     Market Street, Suite 5000                 _
                                 Number                 Street


                                 Philadelphia,                           PA                19106
                                 City                     State           Zip Code


           Contact phone         (215)627–1322                                                             Email MMiksich@kmllawgroup.com




Official Form 410S2                                    Notice of Postpetition Mortgage Fees, Expenses, and Charges                                 page 2
                                                                                                                                                  249
